      Case 3:19-cv-00735-DPJ-FKB Document 19 Filed 03/03/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


BARBARA BEAVERS; MONICA
CABLE; LAURA KNIGHT; and
PAMELA MILLER                                                     APPELLANTS/PLAINTIFFS

VS
                                                  CIVIL ACTION NO.: 3:19cv 735-DPJ-FKB

CITY OF JACKSON, MISSISSIPPI                                        APPELLEE/DEFENDANT



                    MEMORANDUM IN SUPPORT OF RESPONSE TO
                    PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES



       COMES NOW the Defendant, City of Jackson, Mississippi (“Defendant” or “City”),

through the undersigned counsel, and files this Response to Plaintiffs’ Motion for Attorneys’ Fees,

filed on February 18, 2020, in response to the Court’s Order [13] granting Plaintiffs’ Motion to

Remand [3] and awarding reasonable attorneys’ fees and costs pursuant to 28 U.S.C. § 1447(c).

                                        BACKGROUND

       On October 11, 2019, Plaintiffs filed a Notice of Appeal in the Circuit Court for the First

Judicial District of Hinds County, Mississippi, appealing an ordinance enacted by the City Council

of the City of Jackson. The City timely filed its Notice of Removal [1] on October 16, 2019,

removing the case to district court on the basis of federal question jurisdiction. Plaintiffs timely

moved to remand on November 14, 2019 (Pls. Remand [3]), submitting a brief in support of their

motion (Pls. Mem. [4]), and rebuttal brief (Pls. Rebuttal [10]). In their motion, Plaintiffs argued

that attorney fees were warranted because the issues were so elementary that even minimal

research would have revealed that jurisdiction did not exist. Pls. Mem. [4] pp. 10-11. On February
       Case 3:19-cv-00735-DPJ-FKB Document 19 Filed 03/03/20 Page 2 of 11



12, 2020, this Court issued its Order finding Defendant’s removal was not objectively reasonable,

granting Plaintiffs’ motion to remand, and awarding attorneys’ fees and costs to Plaintiffs. Order

[13] pp. 8-9, 11. The Court instructed Plaintiffs “to file a motion within one week with an affidavit

from counsel supported by billing records documenting the reasonable attorneys’ fees and costs

they have incurred.” Order [13] p. 11. The Court further directed that the Defendant’s response

“will be filed within the deadlines established by Uniform Local Civil Rule 7(b).” Id.

        Plaintiffs’ filed their Motion for Attorneys’ Fees [15] on February 18, 2020, seeking

$20,000 in attorneys’ fees as compensation for their remand and rebuttal memoranda, and

preparation of their fee request. Pls. Mot. [15]. The fees include 85.6 hours on the removal and

12.6 hours on the fee request at an hourly rate of $200 by attorney Aaron R. Rice, “whose practice

focuses exclusively on constitutional cases frequently involving matters of first impression” and

who “is often invited to make presentations on constitutional litigation at conferences and meetings

held around the country.” Pls. Mem. [16] pp. 4-5. The remaining fees include 1.8 hours on the

removal by attorney Steven J. Griffin. Pls. Mem. [16] at p. 4. In support of their motion, Plaintiffs

attached the “Itemized Statement of Hours Spent by Aaron R. Rice,” which details some specific

activities, such as email exchanges or research into specific collateral issues related to the remand.

Pls. Mot. [15.4]. Most of the hours requested, however, are described as “continue researching

and drafting” or similar language, for the remand memorandum, rebuttal, and fee request. Pls.

Mot. [15.4]. These block descriptions account for 91.0 of the 98.2 hours requested by Mr. Rice.1




1
 These 91.0 hours represent eleven date entries - four from November 7 – 10, 2019, five from December 5–9,
2019, and two from February 15-16, 2020. Pls. Mot. [15.4].

                                                      2
      Case 3:19-cv-00735-DPJ-FKB Document 19 Filed 03/03/20 Page 3 of 11



                                           STANDARD

         After a court has found removal to be improper and remanded the case, it may require “just

costs and any actual expenses, including attorney fees, incurred as a result of the removal.” 28

U.S.C. 1447(c). In its discretion, a court may award attorney’s fees if it finds the removing party

“lacked an objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp.,

546 U.S. 132, 141, 126 S.Ct. 704, 163 L.Ed.2d 547 (2005). The court's award under § 1447(c) “is

limited to fees and costs incurred in federal court that would not have been incurred had the case

remained in state court.” McRae Law Firm, PLLC v. Gilmer, CIV.A. 3:17-CV-0074, 2018 WL

3595219, at *1 (N.D. Miss. July 26, 2018) (quotations omitted), citing Avitts v. Amoco Prod. Co.,

111 F.3d 30, 32 (5th Cir. 1997). To calculate the attorney fee portion of the award, the Court

conducts a two-step analysis. Id., citing Portillo v. Cunningham, 872 F.3d 728, 741 (5th Cir.

2017).

         First, the court calculates the loadstar by multiplying the number of hours the attorney

“reasonably expended” opposing the removal by the “prevailing hourly rate in the market for

similar work.” Combs v. City of Huntington, Tex., 829 F.3d 388, 392 (5th Cir. 2016). The lodestar

calculation excludes “all time that is excessive, duplicative, or inadequately documented.” Id. The

fee request for an award of attorney fees must include “evidence supporting the hours worked and

the rates claimed.” Hensley v. Eckerhart, 461 U.S. 424, 432, 103 S.Ct. 1933, 1939, 76 L.Ed.2d 40

(1983). If the “documentation of hours is inadequate, the district court may reduce the award

accordingly.” Id. See also, e.g., Summit Mach. Tool Mfg. Corp. v. Great Northern Ins. Co. 883

F.Supp. 1532, 1534 (S.D. Tex. Feb. 24, 1995) (reducing hours when the timesheets were “vague,

consisting entirely of phrases such as ‘work on motion to remand,’ ‘research on issue of

removability,’ and ‘prepare brief in support of motion to remand’”). Moreover, to ensure proper

billing judgment, the district court “is obligated to scrutinize the billing records carefully and to

                                                 3
       Case 3:19-cv-00735-DPJ-FKB Document 19 Filed 03/03/20 Page 4 of 11



exclude excessive, duplicative or otherwise unnecessary entries.” See, Brown v. ASEÀ Brown

Boveria, Inc., No. 3:14-CV-CWR-LRA, 2018 WL 283844 at *2 (S.D. Miss. Jan. 3, 2018), citing

Coleman v. Hous. Indep. Sch. Dist., 202 F.3d 264 (5th Cir. 1999); see also, Hensley v. Eckerhart,

461 U.S. 424, 432, 103 S.Ct. 1933, 1939, 76 L.Ed.2d 40 (1983) (noting that, “just as a lawyer in

private practice ethically is obligated to exclude [excessive, redundant, or otherwise unnecessary]

hours from his fee submission. . . ‘billing judgment’ is an important component in fee setting [and]

no less important here – [h]ours that are not properly billed to one's client also are not properly

billed to one's adversary”) (quoting Copeland v. Marshall, 205 U.S.App.D.C. 390, 401, 641 F.2d

880, 891 (1980) (en banc) (emphasis in original).

        When entries include multiple tasks or are otherwise vague, it is “impossible for the court

to determine the reasonableness of the hours spent on each task.” ASEÀ Brown Boveria, Inc., at

*4, citing Haylock v. Ebanks, No. 13-432, 2013 WL 5410463, at *6 (E.D. La. Sep. 25, 2013).

While “the Supreme Court has indicated that [the] practice is not a basis for refusing to award

attorneys' fees,” courts often reduce the entries by a specific percentage. Id. (citing Hensley, supra,

461 U.S. at 437, n.12., and noting that a survey by the court in Bramlette v. Med. Protective Co.,

2010 WL 3294248, at *3 (N.D. Tex. Aug. 20, 2010) “revealed that courts have applied percentage

reductions, typically in the range of 10 to 30 percent, rather than disallowing fees entirely.”)

        A lack of billing judgment may also be evidenced by an excessive number of hours

requested for the work performed. See id. at *5 (applying a 30% reduction2 for lack of billing

judgment when requesting fees for four briefs3 when “the briefing involved straightforward issues

of jurisdiction and sanctions”) (citing Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 336


2
  Overall request of $19,871 was reduced to $8,899.90 after 30% reduction of attorney hours, plus additional
reductions such as paralegal work that amounted to clerical tasks, etc. Id.
3
  Response to emergency motion, motion for sanctions, motion for leave to file surrebuttal, and rebuttal in support
of motion for sanctions. Id.

                                                        4
       Case 3:19-cv-00735-DPJ-FKB Document 19 Filed 03/03/20 Page 5 of 11



(5th Cir. 1995) (affirming a trial court's reduction of 15% for overstaffing); Brown v. Ascent Assur.,

Inc., 191 F.Supp.2d 729, 731, 734 (N.D. Miss. 2002) (reducing requested hours by approximately

58%); Mosley v. Nordquist, 2016 WL 5794480, at 1 (N.D. Miss. Sept. 30, 2016) (reducing

requested hours by approximately 33%); L & A Contracting Co. v. Byrd Bros., Inc., No. 2:07-CV-

57(DCB)(JMR), 2010 WL 1223321, at *4 (S.D. Miss. March 24, 2010) (reducing total number of

hours requested from 455.1 to 150 hours).

         Second, after the court has determined the number of hours “reasonably expended” and the

“reasonable rate” to be applied, the court considers whether the resulting “presumptively

reasonable” loadstar should be adjusted. See Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 546,

130 S.Ct. 1662, 176 L.Ed.2d 494 (2010). See also, Walker v. U.S. Dep’t of Hous. And Urban Dev.,

99 F.3d 761, 771 (5th Cir. 1996); Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir. 1993). For example,

where a plaintiff achieves only partial success, the loadstar may be excessive, while an exceptional

case may warrant an upward enhancement. Id. See also, Valley Citizens' Council, 478 U.S. at

565, 106 S.Ct. 3088 (although permissible, lodestar enhancements are limited to “rare” and

“exceptional” cases as fee-shifting statutes are not designed “to improve the financial lot of

attorneys”); Jimenez v. Wood Cty., 621 F.3d 372, 379-380 (5th Cir. 2010), on reh’g en banc, 660

F.3d 841 (5th Cir. 2011) (upward adjustments limited by Purdue in light of “a strong presumption

that the lodestar is sufficient”).

         In considering whether exceptional circumstances warrant adjustment to the loadstar, a

court should consider the twelve Johnson4 factors, which include:

         (1) the time and labor required; (2) the novelty and difficulty of the issues; (3) the
         skill required to perform the legal services adequately; (4) preclusion of other

4
 The Fifth Circuit first articulated the Johnson factors in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-
19 (5th Cir. 1974), abrogated on other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989).



                                                           5
       Case 3:19-cv-00735-DPJ-FKB Document 19 Filed 03/03/20 Page 6 of 11



         employment by the attorneys because they accepted this case; (5) the customary fee
         for similar work in the community; (6) whether the fee is fixed or contingent; (7)
         time limitations imposed by the client or the circumstances; (8) the amount
         involved and the results obtained; (9) the experience, reputation, and ability of the
         attorneys; (10) the undesirability of the case; (11) the nature and length of the
         professional relationship with the client; and (12) awards in similar cases.
Union Asset Mgmt. Holding A.G. v. Dell, Inc., 669 F.3d 632, 642 & n.25 (5th Cir. 2012).

The Johnson factor analysis must not “double count” any criterion in that the court may not adjust

the lodestar based on a Johnson considered in calculating the lodestar. Black v. SettlePou, P.C.,

732 F.3d 492, 502 (5th Cir. 2013).

                                                   ARGUMENT

    A. Plaintiff’s Requested Loadstar Calculation is Based Upon Excessive Hours

         Plaintiffs’ attorneys’ fee request is excessive with regard to the number of hours claimed

by Mr. Rice and thus lacks billing judgment. In support of their argument that compensation in

the amount of $20,000, comprised of 98.2 attorney hours, to defend the City’s Notice of Removal

[1] is reasonable, Plaintiffs rely on Brown v. Ascent Assur., Inc., 191 F.Supp.2d 729 (N.D. Miss.

2002), stating that the court “provid[ed] a ‘general benchmark’ that 70 to 95 hours of work on

remand related issues is reasonable.” Pls. Mem. [16] p. 5. However, this characterization applies

unintended meaning to the “bench mark” language of Ascent Assur., Inc.

         The court in Ascent Assur., Inc. reduced a fee request of $37,978 to $13,741 when the

request was based on 225 hours claimed for defending removal in a diversity case involving work

by three attorneys, multiple filings, and a protracted period of time.5 Id. at 731, 736. In examining


5
  The court summarizes that, “on or about November 15, 2001, the Plaintiff filed his memorandum for attorneys'
fees, including an itemization of time spent. Initially, Plaintiff's counsel stated that they spent 143.3 hours on remand
related issues and requested $21,359.50. This first itemized statement reflects hours spent by the Plaintiff's counsel
from June 26, 2001, when the Plaintiff received the Notice of Removal, through submission of the remand rebuttal,
on or around September 6, 2001. On January 15, 2002, Plaintiff filed a Motion to Strike Response to Motion for
Award of Fees as Untimely or in the Alternative Rebuttal in Support of Motion for Award of Fees and Supplemental
Request for Award of Fees. In this supplemental request, the Plaintiff requested approximately another $16,000 for
hours between October 22, 2001 and January 14, 2002. This time, as shown in the itemization, includes such tasks

                                                           6
       Case 3:19-cv-00735-DPJ-FKB Document 19 Filed 03/03/20 Page 7 of 11



the fee request, the court noted the Fifth Circuit’s emphasis on district courts reducing attorney fee

awards when there is a lack of billing judgment, and that district courts should exclude

“unproductive, excessive, or redundant hours” from such awards. Id. at 733, citing Walker v.

United States Dep’t of Hous. and Urban Dev., 99 F.3d 761, 770 (5th Cir. 1996). Having found a

lack of billing judgment, the court looked to district court cases out of Texas, “only for the purpose

of providing some kind of general bench mark,” when evaluating an appropriate reduction for case

before it. Id. Accordingly, the district court reduced the fee request hours from 225 to 85, noting

the time entries were “general, duplicative, and excessive.” Id.

        In doing so, the district court did not create a bench mark of 70 to 95 hours of work on

remand related issues to be assumed reasonable in all remand cases. Rather, the present case is

more comparable to other district court cases where the maximum number of hours that could

reasonably be expended opposing improper removal “is closer to sixteen.” McRae Law Firm,

PLLC v. Gilmer, supra, CIV.A. 3:17-CV-0074, 2018 WL 3595219, at *1 (N.D. Miss. July 26,

2018). The court in McRae examined a fee request including 33.3 hours of work by three attorneys,

one legal assistant, and one paralegal, almost 18 of which were attorney time. Id. The court stated

that “[e]ighteen hours to prepare a motion to remand and supporting briefs [struck] the court as

unreasonable,” [p]articularly so when the theory of removal [was] meritless.” Id. (citing Combs

v. City of Huntington, Tex., 829 F.3d 388, 392 (5th Cir. 2016) and noting that the lodestar

calculation excludes “all time that is excessive, duplicative, or inadequately documented.”)

        The district court in McRae also noted the able skill and experience of the attorneys in

“handling basic questions of federal jurisdiction” and “declin[ed] to adjust the lodestar amount




as negotiations and conversations between defense counsel, letters to defense counsel, as well as time spent
working on their Jan. 15 Motion. Plaintiff's counsel states that this supplemental work took 82.14 hours. In all,
Plaintiff requests a total of $37,978.42, based upon 225 hours spent.

                                                       7
      Case 3:19-cv-00735-DPJ-FKB Document 19 Filed 03/03/20 Page 8 of 11



based on the novelty of the issues, the skill and experience of counsel, the quality of the

representation, and the results obtained because those factors were “fully reflected in the lodestar

amount.” Id. at 3, citing In re Pilgrim's Pride Corp., 690 F.3d 650, 656 (5th Cir. 2012).

Accordingly, the court adjusted the attorney fee award under § 1447(c) from $10,636.80 to

$5,145.41 (excluding costs) for the opposition of a removal involving straightforward issues of

federal question jurisdiction. The award reflects reasonable hours of 16.1 and reasonable rates

(from $250/hour to $300/hour for attorneys ranging in experience from 15 to 30 years) for

defending a removal found to be objectively unreasonable.

        This case also involves straightforward issues of jurisdiction and sanctions. Order [13] pp.

8-9, 11; Pls. Mem [4] pp. 10-11. Plaintiffs claim that the hours requested are “especially

reasonable in light of the fact that Plaintiffs were required to respond to multiple irrelevant

doctrines and arguments” is defeated by Plaintiffs’ concomitant point that “any §1447(c) award

by definition will be made in response to meritless arguments.” Pls. Mem. [16] pp. 5-6. See also,

Brown v. Ascent Assur., Inc., supra, 191 F.Supp.2d at 732 (N.D. Miss. 2002) (noting that plaintiff’s

assertions regarding the complexity of the issues in support of his fee request, in light of plaintiff’s

arguments on rebuttal, were “not well taken.”) Plaintiffs’ counsel’s practice focuses exclusively

on constitutional cases frequently involving matters of first impression. Pls. Mem. [16] p. 4; see

also, Pls. Mot. [15.2]. In fact, he is “often invited to make presentations on constitutional litigation

at conferences and meetings held around the country.” Pls. Mem. [16] pp. 4-5.

        Based on the Affidavit of Samuel L. Begley, attached as Exhibit 1 to Defendant’s Response

to Motion for Attorneys’ Fees, Plaintiffs’ fee award, considering the complexity of the issue in

controversy, the skill and experience of the attorney, and the nature of the tasks performed, should

not include hours in excess of 20-24 for the work performed. Mr. Begley’s opinion is consistent

with Mississippi district court rulings in similar cases.

                                                   8
      Case 3:19-cv-00735-DPJ-FKB Document 19 Filed 03/03/20 Page 9 of 11



    B. Plaintiffs’ Itemized Statement Is Insufficiently Detailed

        The Itemized Statement of Hours Spent by Aaron R. Rice (Pls. Mot. [15.4]) provides little

information regarding the issues researched or cases examined during the 91.0 hours of work he

performed for the motion to remand, rebuttal, and fee request. Blanket descriptions such as

“continued research and drafting” may suffice when the hours requested for two briefs and a fee

request are minimal or clearly in line with the work performed, but the Fifth Circuit requires greater

scrutiny than is possible with the information provided. Here, three research/writing tasks account

for almost 100 hours of work over the course of eleven days. Without more, it is impossible to

determine whether the majority of hours making up Plaintiffs’ $20,000 claim were reasonable.

    C. Johnson Factors Do Not Warrant Upward Deviation

        Plaintiffs do not contend that the Johnson factors warrant a deviation from the loadstar in

this case. Pls. Mem [16] pp. 8-10. To the extent that Plaintiffs suggest that, because “it is unlikely

that future attorneys’ fee awards will be available in this case,” an “enhancement may be justified”

by the Johnson factor regarding the undesirability of the case, Defendant responds that future

recovery should no bear on the present matter. To consider the likelihood of future recovery would

embrace the proscribed windfall that attorneys’ fees should not provide. See, e.g., Louisiana

Power & Light Co. v. Kellstrom, 50 F.3d 319, 328 (5th Cir. 1995).

                                          CONCLUSION

        Defendant requests this Court consider Defendant’s response in awarding attorneys’ fees

to Plaintiff as set forth above.




                                                  9
    Case 3:19-cv-00735-DPJ-FKB Document 19 Filed 03/03/20 Page 10 of 11



      RESPECTFULLY SUBMITTED, this the 3rd day of March, 2020.

                                CITY OF JACKSON, MISSISSIPPI

                                By: s/Paige Wilkins________

                                Timothy Howard, MSB # 10687
                                City Attorney for the City of Jackson, Mississippi
                                J. Paige Wilkins, MSB # 102052
                                Deputy City Attorney


OF COUNSEL:

OFFICE OF THE CITY ATTORNEY
LaShundra Jackson-Winters, MSB # 101143
Deputy City Attorney
James Anderson, Jr., MSB # 8425
Deputy City Attorney
455 East Capitol Street
Post Office Box 2779
Jackson, Mississippi 39207-2779
601-960-1799 (office)
601-960-1756 (facsimile)




                                          10
     Case 3:19-cv-00735-DPJ-FKB Document 19 Filed 03/03/20 Page 11 of 11



                                CERTIFICATE OF SERVICE

       The undersigned certifies that she has this day transmitted via electronic filing and/or

U.S. Mail, a true and correct copy of the foregoing to the following:


       Zach Wallace
       Hinds County Circuit Clerk
       403 East Pascagoula Street
       Jackson, MS 39201
       zwallace@co.hinds.ms.us

       Aaron R. Rice
       Mississippi Justice Institute
       520 George St.
       Jackson, MS 39202
       Aaron.rice@msjustice.org

       Steven J. Griffin
       Daniel Coker Horton & Bell, P.A.
       4400 Old Canton Road, Suite 400
       Jackson, MS 39215
       sgriffin@danielcoker.com

       So certified, this the 3rd day of March, 2020.



                                       By: s/Paige Wilkins________
                                       Timothy Howard, MSB # 10687
                                       City Attorney for the City of Jackson, Mississippi
                                       J. Paige Wilkins, MSB # 102052



OF COUNSEL:
OFFICE OF THE CITY ATTORNEY
LaShundra Jackson-Winters, MSB # 101143
Deputy City Attorney
James Anderson, Jr., MSB # 8425
Deputy City Attorney
455 East Capitol Street
Post Office Box 2779
Jackson, Mississippi 39207-2779
601-960-1799 (office)
601-960-1756 (facsimile)

                                                 11
